UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 03-7779



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


AARON KEITH COVINGTON,

                                            Defendant - Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.   Rebecca Beach Smith,
District Judge. (CR-99-21; CA-03-54-4)


Submitted:   April 28, 2004                 Decided:   May 19, 2004


Before NIEMEYER, KING, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Aaron Keith Covington, Appellant Pro Se. Laura Marie Everhart,
Assistant United States Attorney, Norfolk, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Aaron   Keith   Covington    seeks   to   appeal   the   district

court’s order denying relief on his motion filed under 28 U.S.C.

§ 2255 (2000).    We dismiss the appeal for lack of jurisdiction

because the notice of appeal was not timely filed.

          When the United States or its officer or agency is a

party, the notice of appeal must be filed no more than sixty days

after the entry of the district court’s final judgment or order,

Fed. R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5) or reopens the appeal

period under Fed. R. App. P. 4(a)(6).           This appeal period is

“mandatory and jurisdictional.”       Browder v. Dir., Dep’t of Corr.,

434 U.S. 257, 264 (1978) (quoting United States v. Robinson, 361

U.S. 220, 229 (1960)).

          The district court’s order was entered on the docket on

August 5, 2003. The notice of appeal, postmarked October 27, 2003,

was received by the district court on November 3, 2003.*            Because

Covington failed to file a timely notice of appeal or to obtain an



     *
      For the purpose of this appeal, we assume the date appearing
on the envelope containing the notice of appeal is the earliest
date it could have been properly delivered to prison officials for
mailing to the court. See Fed. R. App. P. 4(c); Houston v. Lack,
487 U.S. 266 (1988).     The earliest date on the certificate of
service was not attested to by a declaration under penalty of
perjury or a notarized statement, and the evidence of the date of
mailing and receipt by the district court suggests a date of
delivery to the prison mailbox later than the date on the document.
See Fed. R. App. P. 4(c)(1); 28 U.S.C. § 1746 (2000).

                                - 2 -
extension or reopening of the appeal period, we dismiss the appeal.

We   further   deny   Covington’s   motion   for   a   certificate   of

appealability.   We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before the court and argument would not aid the decisional process.



                                                             DISMISSED




                                - 3 -